 In the Matter of MONTGOMERY WARD & Co., INCORPORATED, EMPLOYERandINTERNATIONAL BROTxrxlloov OFTEAMSTERS,CHAUFFFURS,WARE71oUSEAU N AND HELPERSOFAMERICA,LOCAL294,A.F.L.,PETITIONERCases Nos. 2-RC-1672, 2-RC-1676, and 2-RC-1683.-DecidedJune V, 19,50DECISION AND ORDERUpon petitions duly filed nuclei Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Merton C. Bern-stein, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel.[Members Houston, Reynolds, and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the followingreasons:.In Case No. 2-RC-1672, the Petitioner seeks a unit of all the ware-house employees employed at the Employer's warehouse located at1275 Broadway, Albany, New York, herein referred to as the A. P. W.warehouse.In Case No. 2-RC-1676, the Petitioner seeks a unit ofall the warehouse employees employed at.the Employer's warehousein Troy, New York, herein referred to as the. Troy warehouse. InCase No. 2-RC-1683, the Petitioner seeks a unit of all warehouse em-ployees employed at the Employer's warehouse located on DonganStreet,Menands, New York, herein referred to as the Dongan ware-house.The Employer opposes the establishment of the three -unitsproposed by the Petitioner and contends (1) that the employees in theA. P. W. warehouse should be included in thesameunit with the em-90 NLRB No. 98.903847-51-vol.90-40609 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the Employer's retail department store. at Albany, NewYork, and (2) that the employees in the Troy and Dongan warehousesshould be combined in the same unit with the employees in the Em-ployer's mail order house at Albany, New York.The Employer operates a retail department store and a mail orderhouse in Albany, New York. These two enterprises function inde-pendently of each other and are separately managed.The retail storeoccupies the first three floors and part of the fourth floor of the eastsection of an eight-story building which is located at 150 Broadway.The balance of the building is occupied by the Employer's mail. orderhouse business.In conjunction with the operation of its retail store,the Employer maintains the A. P. W. warehouse which is about 1 milefrom the store.The employees attached to this warehouse are theemployees whom the Petitioner seeks in Case No. 2-RC-1672.On theother hand, the Troy and Dongan warehouses, whose respective em-ployees the Petitioner seeks in Cases Nos. 2-RC-1676 and 2-RC-1683,are operated in conjunction with the Employer's mail order housebusiness.These two warehouses are about 3 miles apart and a dis-tance of approximately 3 and 4 miles respectively from the mail orderhouse.The collective bargaining history of the Employer shows thatin 1944, the New York State Labor Board certified the Retail, MailOrder and Warehouse Employees Union, Local No. 40, CIO, as theexclusive bargaining representative of all the regular employees ineach of the Employer's two businesses, including in each business theemployees assigned to the warehouses connected with them.How-ever, no collective bargaining contract was ever entered into on behalfof the employees in either business, although efforts were made towardthat end.The Unit in Case No. 2-RC-1672The A. P. W. warehouse, whose employees are here requested, is usedfor the storage of bulky items, such as building materials, electricalappliances, suites of furniture, mattresses, springs, and plumbing sup-plies.Reserve stocks of all other merchandise handled by the Em-ployer are stored in the retail store, either on the fourth floor which isdevoted exclusively to warehousing activities, or in areas on the firstfloor which have been reserved for storage. Incoming merchandise isreceived at both the A. P. W. warehouse and the store with neitherfacility necessarily receiving only those items customarily stored there.Upon the arrival of new merchandise, the heads of selling depart-ments are notified and it is these individuals who determine whetherthe goods are to be routed directly to selling departments, reservestockrooms in the retail store, or to storage areas. It also appears MONT'GOME'RY WARD & CO.,INCORPORATED611that merchandise is prepared for delivery and shipmentto customersat both the A. P. W. warehouse and the retail store and that substan-tially thesame procedureis followed.All deliveries to areas outsidethe capital districtare made' from the A. P. W. warehouse while -de-liveries to the areaswithin the capital district are made from the retailstore.Customer returns areusually received at the A. P. W. ware-house, irrespectiveof whether the goods had been shipped from thewarehouse or the store..All the warehousing, receiving, and shipping activities of the Em-ployer, whether performed at the A. P. W. warehouse or the retailstore, are supervised by an operating manager.Under him in thewarehouse and the store are separate supervisors who are in directcharge of these activities.Of the 60 employees who devote their fulltime to these activities, about 20 areassignedto the A. P. W. ware-house.Among the latter employeesare anumber of categories, suchas stockman and order filler, shipper, receiver, detail clerk, and laborer,which are also found in the retail store. The record shows that in the-performance of their duties, warehouse personnel are frequently sentto the store and that store employees have occasion to go to the ware-house.Employees at both the A. P. W. warehouse and the retail store.are hired by the personnel manager who formulates and administerspersonnel policy for the Employer.All employees are subject to thesamelabor policy, have the same workweek, and participate in thesame employee benefits, such as group insurance, cash discounts, holi-days, -and vacations.It is clearfrom the foregoing facts and from the record as a wholethat the activities at the A. P. W. warehouse are closely integratedwith those of the retail store; that there is a regular interchange ofmerchandise between the A.. P. W. warehouse and the retail store;-that thereis-some face-to-face contact between the employees at thewarehouse and the store; that the employees attached to the A. P. W.warehouse perform work similar to that of certain store employees ;-that the interests with respect to conditions of employment of all the-Employer's employees are closely related.We believe, therefore, thatthe proposed unit is too limited in scope to constitute a separate ap-propriateunit.'The only persuasive basis for its establishment thatwe can perceive is the extent of the Petitioner's organization among-the Employer's employees.However, the Act as amended, precludesa finding on this basisalone.2Accordingly, we find that the unit re-quested by the Petitioner in Case No. 2-RC-1672. is inappropriateIMiller and Rhoads,Incorporated,86 NLRB 625;J.L. Brandeis h Sons,82 NLRB 806 ;-Montgomery Ward i Co.,Incorporated,77NLRB 1363.2 Section 9 (c) (5) ; seeMandel Brothers, Inc.,77 NLRB 512. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor collective bargaining purposes.We shall, therefore dismiss thepetition.The Units in Cases Nos. 2-RC-1676 and 2-RC-1683As indicated above, in these two cases, the Petitioner seeks separate,units of employees employed at the Employer's Troy and Donganwarehouses.These two warehouses service the Employer's Albanymail order house which conducts its operations under a unified man-agement.The Troy warehouse is used for the storage of furniturewhile the Dongan warehouse stores building materials. The numerousother items sold by the mail order house are stocked in its main bu* ild-ing.Orders for merchandise stored in the warehouses are receivedat the mail order house and after they are entered and checked, arerouted to the warehouses to be filled.Goods may be shipped directfrom the warehouses if the order does not also contain requests formerchandise carried in the mail order house. In such cases, the goodsare sent to the mail order house and shipped together with the otheritems.Whether shipment is made from the warehouses or from themail order house, substantially the same procedure is followed andthe same functions performed.Practically all the employees attached to the Troy and Dongaiiwarehouses, which together employ a total of 38 persons,3 have counter-parts in the mail order house.The record shows that there are 48employees in the mail order house whose functions and job titles areidentical to those of employees in the warehouses.The employees atall 3 locations are subject to the same personnel policy and the samecompany policy with respect to wages, hours, vacations, holidays, in-surance benefits, and other conditions of employment. It also appearsthat there is some interchange between warehouse personnel and mailorder house employees and occasionally some transfers.For the reasons set forth above in Case No. 2-RC-1672, includingthe integration between the activities of the Troy .and Dorgan ware-houses and those of the mail order house, and the fact that the ware-house personnel perform duties similar to a number of employees iiithe mail order house, we find that there is insufficient basis for estab-lishing the employees in the Troy and Dongan warehouses in separateunits apart from the employees in the mail order house.Accordingly,we find that the units requested by the Petitioner in Cases Nos. 2-RC-1676 and 2-RC-1683 are inappropriate for collective bargainingpurposes.We shall, therefore, dismiss the petitions in these two,cases.DThe Troy warehouse employs 20persons and the Dongan, 18. MONTGOMERY WARD & CO.,INCORPORATEDORDER613IT IS HEREBY ORDERED that the petitions filed in Cases Nos. 2-RC-1672, 2-RC-1676, and 2-RC-1683 by International Brotherhood ofTeamsters, Chauffers, Warehousemen and Helpers of America, Local294, A. F. L., be, and they hereby are, dismissed.